Title: To Benjamin Franklin from James Pearce, 29 October 1782
From: Pearce, James
To: Franklin, Benjamin


Sir
London 29 Oct. 1782
I call’d on Mrs Stevenson and Mrs. Hewson at Kensington this Day— Mrs. Stevenson is in so poor a way that they dont think she will live long. Mrs. Hewson informed me that you had been so kind as to enquire after me in the last letter that she received from you— I am very sorry to send you the melancholy news of my Dear Wife’s Death. She died 22 Oct 1781 and has Left me four Dear Children— I have tried every thing in my power to maintain them in as comfortable a maner as I could—but am now at a very great loss what to do for them, being out of all kind of imployment, through a great many misfortuines. Govener Pownel who is my good friend, and Mrs. Hewson have advise’d me to write to you, they thinking, that it might be in your power to be of great service to me and my Dear Children and that you might point out to me some plan for my advantage—if you can, and will be so kind as to think of me, I should esteem it a very great favour, if their is nothing that would be of any service to me in France under your care—prehaps you can point out something for me in America— I should be very ready and willing to imbrace either, I hope your goodness of heart will think of me, as my present maner of living is very retched, if it should be agreable that I should come to France should be glad if you would recomend to me how I am to get to you from I am Sir your most obedient Humble Servant
Jas. Pearce
Mr. Jas. Pearce at Mrs. Robt. Pearce’s No 83 Lower East Smithfield LondonI should be glad of an answer as soon as posible if convinent to you
 
Addressed: To / His Excellancy / Benj. Franklin Esqr / Minester Plenepotentiary / from the States of America / &c &c &c / at Passey France
